Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is a non-final rejection
Claims 1-12 are pending
Claims 1 and 7 were amended
Claims 1-12 are rejected under 35 USC § 101.
Claims 1-12 are rejected under 35 USC § 103.


Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 8-20-2020 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12-13-2021 and 3-1-2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-12] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1-12, the claims recite an abstract idea, of health management of policy holders to reduce risk of long term disability and reduce risk for need for long term care.
Independent Claims 1 and 7 are rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claims 1 and 7 recite methods and systems for health management of policy holders to reduce long term disability and reduce need for long term care.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “having a probability based, predictive model built from features based on at least claim data about when long term care providing risk levels per type of health outcome“; “using said impact coefficients to initialize a health outcome model“; “updating said impact coefficients of said health outcome model with said current observation data”; “for said updated model, … determining which change in at least one of said features is most likely to reduce probabilities of long term care claim within a predefined period of time“; “generating from said changes in said to propose a change related to said risk factors wherein said determining comprises:“; “changing features included in said health outcome model“; “rerunning said resultant health outcome model for each changed feature“; and “determining which changed feature produced said reduced risk level“; belongs to certain methods of organizing human activity under fundamental economic principles or practices (including insurance and mitigating risk) as it recites health management of policy holders to reduce risk of long term disability and reduce risk for need for long term care (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea. 
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claim 1 recites: “method implemented on a computing device having a processor in communication with an external data gatherer“; “from at least wearable sensors, said processor“; “from mobile devices, said processor“; and claim 7 recites: “having a processor“; “a storage unit to store”;  amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). 
In addition claims 1 and 7 recite: “gathering current observation data about a plurality of gathering data about at least living environment and home environment of said Accordingly the claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two Claim 1 recites: “method implemented on a computing device having a processor in communication with an external data gatherer“; “from at least wearable sensors, said processor“; “from mobile devices, said processor“; and claim 7 recites: “having a processor“; “a storage unit to store”;  amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)).
In addition claims 1 and 7 recite: “gathering current observation data about a plurality of gathering data about at least living environment and home environment of said Accordingly the claims do not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.
Claims 2-6, dependent on claim 1; and claims 8-12 dependent on claim 7; are rejected under 35 U.S.C 101 based on similar rationale as claims 1, and 7 respectively. Additional elements in claims 2-6; and 8-12 do not provide further limitations on claims 1, and 16 respectively that integrate the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept
Claim 2 dependent on claim 1 and claim 8 dependent on claim 7 amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea as it recites “wherein said wearable sensors comprise sensors worn on a body of a policy holder and sensors located near enough to said policy holder to detect actions of said policy holder” by making use of wearable sensors on a policy holder to detect actions of policy holder without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).
Claim 3 dependent on claim 2 and claim 9 dependent on claim 8 amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea as it recites “wherein said wearable sensors comprise at least one of smartphones and smart watches” by making use of wearable sensors comprising at least one of smartphones and smart watches on a policy holder to detect actions of policy holder without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).
Claim 4 dependent on claim 1 and claim 10 dependent on claim 7 merely adds to the abstract idea of claims 1 and 7 respectively. By reciting “comprising validating said health improvement plan at regular intervals, said validating comprising comparing an output of said gathering for said particular policy holder on recently gathered data to an expected outcome for said particular policy holder” it adds to the abstract idea of health management of policy holders to reduce risk of long term disability and reduce risk for need for long term care by validating said health improvement plan at regular intervals without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 5 dependent on claim 4 and claim 11 dependent on claim 10 merely adds to the abstract idea of claims 1 and 7 respectively. By reciting “wherein said validating comprises using said health outcome model on said recently gathered data to generate new probabilities of health outcomes” it adds to the abstract idea of health management of policy holders to reduce risk of long term disability and reduce risk for need for long term care by using said health outcome model on said recently gathered data to generate new probabilities of health outcomes without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 6 dependent on claim 1 and claim 12 dependent on claim 7 merely adds to the abstract idea of claims 1 and 7 respectively. By reciting “wherein said plurality of policy holders are within the range of 60 - 80 years of age” it adds to the abstract idea of health management of policy holders to reduce risk of long term disability and reduce risk for need for long term care by defining the plurality of policy holders to be within the range of 60 - 80 years of age without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
non-obviousness.

Claims 1-12 are rejected by 35 U.S.C. 103 as being un-patentable by Turrentine et.al (US 2015/0134344 A1) hereinafter “Turrentine” in view of view of Pengetnze et.al (US 2019/0122770 A1) hereinafter “Pengetnze” in view of Sawyer et.al (US 2012/0226630 A1) hereinafter “Sawyer”; in further view of Damani et.al (US 2014/0089836 A1) hereinafter “Damani”

Regarding claims 1 and 7 Turrentine teaches: 
A model-based method having a processor in communication with an external data gatherer, [[and]] the method comprising: 
having a probability based, predictive model built from features based on at least on previous observation data about a plurality of long term care policy holders, said previous observation data including data about at least living environment and home environment of said long term care policy holders, said model having impact coefficients for said features (See at least [0077] via: “…The performance of certain of the operations may be distributed among the one or more processors, not only residing within a single machine, but deployed across a number of machines… the one or more processors or processor-implemented modules may be located in a single geographic location (e.g., within a home environment, an office environment, or a server farm)…”; Turrentine discloses having a probabilistic model built from features based on at least claim data …on previous observation data about a plurality of long term care policy holders…[0036], [0051]-[0056]; [0051] discloses “a first set of personal health data from the policy holders 102A-102C may be initially used to determine data correlation models (e.g. the data correlation models 124A of FIG. 1), and a later, second set of personal health data from the same policy holder may then be used along with the data correlation models to determine an insurance rating for the policy holder.” [0054] “The personal health data patterns may represent patterns of sensor usage, and/or patterns of sensed/monitored health or wellness conditions, that can be matched to loss probabilities, and incorporated in a correlation model. For example, the method 300 may determine ranges of sensor output values that correspond to loss probabilities, scheduling/timing patterns that correspond to loss probabilities, etc.” [0058] teaches the insurance premium adjustment is based on claim data “based on an analysis of claims data without analyzing any corresponding personal health data. For example, one might be justified in assuming that losses (e.g., poor state of health) are more likely when an individual never exercises, and a review of past claims may indicate that losses are much more likely to occur when the individual fails to exercise on a regularly basis.” Turrentine further teaches the insurance premium may be for long-term care type insurance. in addition see at least [0024] via: “…personal health monitoring sensors 104 may include temperature sensors, humidity sensors, etc., used to measure other factors such as environmental factors that may affect the health or wellness condition of the policy holders 102A-102C…”; in addition see at least [0034] via: “…the data 122A in the personal health data repository 122 may include data indicating a policy holder's household temperature as received from a temperature sensor in the policy holder's home. An indoor temperature data correlation model (e.g., stored as one of the data correlation models 124A) in the correlation data repository 124 may indicate that lower temperatures at the policy holder's home may negatively affect the health of the policy holder, which can lead to a high-risk of loss. For example, cold houses can lead to dampness, which in turn can increase the risk of respiratory illnesses. As well, dampness can lead to mold growth, which contributes to respiratory problems. Thus, the insurance server 120 may analyze the data 122A to determine a risk of loss and/or insurance premium adjustment according to the indoor temperature data correlation model…”) However, Turrentine is silent the following limitation that is taught by Pengetnze: claim data about when long term care  ( See at least [0017] via: “…The claims record may include data on or related to type of claim (inpatient, long term care, prescription drug, etc.), type of service, beginning and end date of service, place of service, type of service, procedure code(s), diagnosis code(s), provider ID(s), prescribing physician ID, prescription, prescription fill date, etc…”; in addition see at least [0031] via: “…The system and method 10 described herein are configured to harness, simplify, and sort patient information in real-time, predict and identify highest risk patients, coordinate and alert practitioners, and monitor patient outcomes across time and space. The present system and method identifies those patients most in need of intervention …”) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Turrentine to incorporate the teachings of Pengetnze because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Turrentine’s teaching regarding an insurance method and computer system that provides incentives and insurance ratings to a policy holder, could be modified to include Pengetnze’s teaching a clinical pregnancy preterm birth predictive system that includes a data store configured to receive and store patient data consisting of only health insurance claim data associated with a plurality of patients, a risk logic module configured to identify a pool of pregnant patients and to apply the predictive model to the patient data of the pool of pregnant patients to determine a risk score for each pregnant patient to identify at least one patient who is at risk for preterm birth, and a data presentation module operable to present notification and information to an intervention coordination team about the identified at least one high-risk patient in order to complement Turrentine’s system with data regarding claim records of patients and in identifying within those records those who are high risk 
said processor using said impact coefficients to initialize a health outcome model providing risk levels per type of health outcome (See at least [0034] via: “…the insurance server 120 may analyze the data 122A to determine a risk of loss and/or insurance premium adjustment according to the indoor temperature data correlation model…”)
from at least wearable sensors, said processor gathering current observation data about a plurality of 
from mobile devices, said processor gathering data about at least living environment and home environment of said policy holders (e.g., the policy holders 102A-102C of FIG. 1). The first personal health data may be generated by, or based on information generated by, a plurality of sensors (e.g., the personal health monitoring sensors 104 of FIG. 1) being used or being associated with the plurality of policy holders (block 302)…”; in addition see at least [0020] via: “…the personal health monitoring sensors 104 may include any existing or future devices capable of detecting, collecting, storing, transmitting, and/or displaying data related to the personal health of a policy holder, and may, for example, be wearable, implantable, ingestible, hand-held, or placed off the body…”; in addition see at least [0077] via: “…The performance of certain of the operations may be distributed among the one or more processors, not only residing within a single machine, but deployed across a number of machines… the one or more processors or processor-implemented modules may be located in a single geographic location (e.g., within a home environment, an office environment, or a server farm)…”; in addition see at least [0024] via: “…personal health monitoring sensors 104 may include temperature sensors, humidity sensors, etc., used to measure other factors such as environmental factors that may affect the health or wellness condition of the policy holders 102A-102C…”; in addition see at least [0034] via: “…the data 122A in the personal health data repository 122 may include data indicating a policy holder's household temperature as received from a temperature sensor in the policy holder's home. An indoor temperature data correlation model (e.g., stored as one of the data correlation models 124A) in the correlation data repository 124 may indicate that lower temperatures at the policy holder's home may negatively affect the health of the policy holder, which can lead to a high-risk of loss. For example, cold houses can lead to dampness, which in turn can increase the risk of respiratory illnesses. As well, dampness can lead to mold growth, which contributes to respiratory problems. Thus, the insurance server 120 may analyze the data 122A to determine a risk of loss and/or insurance premium adjustment according to the indoor temperature data correlation model…”)         
said processor updating said impact coefficients of said health outcome model with said current observation data (See at least [0060] via: “…The blocks 302 and 304, and/or the blocks 306 to 312, may be repeated multiple times. For example, additional personal health data associated with the plurality of policy holders may be received on a substantially continuous basis (e.g., at various times throughout each day, each week, etc.), and new personal health data patterns may be determined based on the additional personal health data on a continuous basis, a periodic basis, or according to any other suitable schedule. As another example, additional personal health data associated with the particular policy holder may be received on a substantially continuous basis, with new premium adjustments being determined for the particular policy holder based on comparisons between the additional personal health data of the particular policy holder and the original or updated personal health data patterns….”)
said processor generating from said changes in said model. For example, the method 300 may determine ranges of sensor output values that correspond to loss probabilities, scheduling/timing patterns that correspond to loss probabilities...”) However, Turrentine is silent regarding age range that is taught by Sawyer (See at least [0060] via: “…Covered Person refers to the person or persons upon whose lives the benefits of the rider are based. Covered Persons are selected at rider issue … and may be subject to age requirements (e.g., must be between age 60 and 80 on the Rider Effective Date)…”) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Turrentine to incorporate the teachings of Sawyer because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Turrentine’s teaching regarding an insurance method and computer system that provides incentives and insurance ratings to a policy holder, could be modified to include Sawyer’s teaching providing the issuing and administering of a variable annuity product for covered person(s)  within a certain age range such that long term insurance policy is provided to only a restricted age spread of policy holders.
said processor filtering said probabilities to generate risk factors for a particular policy holder; and (See at least [0055] via: “…the method 300 receives second personal health data generated by, or based on information generated by, one or more sensors used by or associated with a particular policy holder (block 306)…While the first personal health data received at the block 302 is used to determine the personal health data patterns corresponding to various probabilities of losses, the second personal health data is used to assess the risk of loss associated with the particular policy holder…”)
said processor combining said risk factors with said current observation data for said particular policy holder to propose a change related to said risk factors wherein said determining comprises:.  (See at least [0051] via: “…referring to FIG. 1, a policy holder for which an insurance rating is being determined is also one of the policy holders 102A-102C. Thus, a first set of personal health data from the policy holders 102A-102C may be initially used to determine data correlation models (e.g. the data correlation models 124A of FIG. 1), and a later, second set of personal health data from the same policy holder may then be used along with the data correlation models to determine an insurance rating for the policy holder….”; in addition see at least [0056] via: “…The method 300 determines, based on information in the blocks 304 and 306, whether the second personal health data matches at least one of the determined personal health data patterns (block 308). To this end, the second personal health data may be processed utilizing a correlation model generated based on the determined personal health data patterns…”; in addition see at least [0046] via: “…analyze the personal health data received at the block 212 with the baseline personal health data on a periodic basis. For example, if the target goal specifies that an exercise activity needs to be completed weekly in order to maintain a certain baseline health condition of the policy holder, then the method 200 may assess the target goal each week by determining whether the policy holder has completed the required exercise activity…)
changing features included in said health outcome model; time (See at least [0051] via: “…the method 300 relates to a process of collecting personal health data from multiple policy holders and using the collected data to determine data correlations between (a) recognizable losses and (b) health or wellness conditions. Based on the determined data correlations, the method 300 collects and analyzes personal health data from a particular (current or potential) policy holder to determine and indicate an insurance premium adjustment for the particular policy holder. For example, referring to FIG. 1, a policy holder for which an insurance rating is being determined is also one of the policy holders 102A-102C. Thus, a first set of personal health data from the policy holders 102A-102C may be initially used to determine data correlation models (e.g. the data correlation models 124A of FIG. 1), and a later, second set of personal health data from the same policy holder may then be used along with the data correlation models to determine an insurance rating for the policy holder.
rerunning said resultant health outcome model for each changed feature; and (See at least [0060] via: “…The blocks 302 and 304, and/or the blocks 306 to 312, may be repeated multiple times. For example, additional personal health data associated with the plurality of policy holders may be received on a substantially continuous basis (e.g., at various times throughout each day, each week, etc.), and new personal health data patterns may be determined based on the additional personal health data on a continuous basis, a periodic basis, or according to any other suitable schedule. As another example, additional personal health data associated with the particular policy holder may be received on a substantially continuous basis, with new premium adjustments being determined for the particular policy holder based on comparisons between the additional personal health data of the particular policy holder and the original or updated personal health data patterns….”)
determining which changed feature produced said reduced risk level (See at least [0054] via: “…The method 300 then determines, based on information in the block 302, one or more personal health data patterns corresponding to an increased or decreased probability of recognizable loss (block 304). The personal health data patterns may represent patterns of sensor usage, and/or patterns of sensed/monitored health or wellness conditions, that can be matched to loss probabilities, and incorporated in a correlation model. For example, the method 300 may determine ranges of sensor output values that correspond to loss probabilities, scheduling/timing patterns that correspond to loss probabilities, etc. The correlation models determined by the method 300 may be stored in a database such as the correlation data repository 124 of FIG. 1…”; in addition see at least [0056] via: “…The method 300 determines, based on information in the blocks 304 and 306, whether the second personal health data matches at least one of the determined personal health data patterns (block 308). To this end, the second personal health data may be processed utilizing a correlation model generated based on the determined personal health data patterns. For example, in an embodiment in which the method 300 determines (at block 304) that one or more ranges of sensor output values correspond to an increased or decreased probability of incurring a recognizable loss, the method 300 may determine whether the second personal health data falls within at least one of those ranges of the sensor output values…”)


Turrentine is silent the following limitation that is taught by Damani:

for said updated model, said processor determining which change in at least one of said features is most likely to reduce probabilities of long term care claim within a predefined period of time (See at least [0095] via: “…FIG. 9 illustrates .. a dashboard graphical user interface (GUI) 900 which lists a plurality of physiological data, including blood pressure 902, weight 904, total cholesterol 906, inflammation 908, body fat percentage 910, and sleep quality 912. Some of this information is displayed in graphical form to show historical data over a period of time, helping the user determine if they are moving in a certain direction. For example, the user in FIG. 9 is making progress in losing weight as evidenced by the chart 904, while the blood pressure chart 902 indicates that blood pressure is increasing…”; in addition see at least [0096] via: “…FIG. 10 is an illustration of a GUI of an overall health and wellness dashboard 1000 which provides a summary of information from several different categories, including physiological data 1002, fitness data 1004, nutrition data 1006 and genetic information 1008. Specifically, FIG. 9 provides a chart with a Nutrition Overview 1006 indicating a breakdown of the levels of fat, sugar, carbohydrates and protein in the food consumed by the user over a period of time. A genetic report table 1008 may also list one or more suggestions for the user based on information obtained from the user's genetic profile, including nutrition advice, fitness advice and warnings about susceptibility to weight gain or certain diseases such as diabetes…”; in addition see at least [0161] via: “…FIG. 13 illustrates a health page 1300 of the dashboard interface which provides detailed graphics and indicators for numerous health metrics which are measured and tracked by the system. The health page dashboard provides the user with a unique perspective on their overall health, as measured by at least fourteen different biometric measurements 1304, such as LDL cholesterol, HDL cholesterol, triglycerides, inflammation, glucose, diabetes risk, vitamin D, thyroid (TSH), kidney, liver (AST and ALT), hemoglobin, adiponectin and hematocrit. Graphs 1302 may show historical and current data on metrics such as weight, body fat and blood pressure so the user can see trends for these indicators individually as well as together with other metrics for comparison with each other. In one embodiment, the metrics displayed may be changed by selecting different metrics from a list below the graphs. In addition to the graphs, numerous additional metrics may be listed on the health page along with the numerical value 1306 for each metric, a slider bar graphic 1308 indicating where the numerical value falls within a range of normal or expected values for the metric, and a status icon 1310 indicating whether the numerical value is good or bad (in this illustration, a "thumbs up" indicates the value is good while the thumbs down indicates the value is bad). Additionally, a bar graph 1312 underneath the title for each metric will show historical data of that metric over previous measurements, with each circle 1314 pertaining to a measurement and the color of the circle reflecting whether the measurement was a good value (i.e. blue circle) or bad value (i.e. red circle). An additional list of health-related genetics 1316 may also be provided on the health page along with an indicator 1318 as to whether the user has an elevated, decreased, normal or other level of risk for a particular genetic trait, be it a propensity for disease or simply a behavioral component related to the user's health, nutrition or fitness…”; in addition see at least [0197] via: “…FIG. 29 is a table illustrating measured physiological changes in a set of patients using the systems and methods described herein over a period of time. The table illustrates changes the various physiological parameters on a per-day value, and also rates the statistical significance of the results (p-value) for the overall change in a parameter. A p value of less than 0.05 generally means that there is a statistically significant improvement in that individual parameter. The table also indicates the statistical significance of age and sex on the changes observed for each value amongst the group of patients. As shown in the table, almost all measured parameters changed over the course of the program. Age was not a factor in influencing a patient's response to the program, although sex (gender) had some influence on patient response to some of the parameters. The measurements of VO2, RMR and decreases in visceral fat are tightly linked to reduced death, and are considered key performance metrics…”;  in addition see at least [0198] via: “…FIGS. 30-35 are graphical representations of the measured physiological changes in a group of patients over a period of days. FIG. 30 illustrates the overall statistical change in numerous health metrics, including BMI, body fat, trunk fat, RMR and VO2. FIG. 31 illustrates the change in BMI, FIG. 32 illustrates the change in body fat, FIG. 33 illustrates the change in trunk fat, FIG. 34 illustrates the change in resting metabolic rate (RMR) and FIG. 35 illustrates the change in VO2…”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to have modified Turrentine with Damani. Turrentine discloses an insurance method and computer system that provides incentives and insurance ratings to a policy holder implemented by a probabilistic model built from features based on claim data and on previous observation data about a plurality of long term care policy holders in addition to insurance premium adjustments based on claim data [0058], that may include long-term care insurance. However Turrentine fails to disclose identifying statistically significant changes in key health factors which have high correlations with reductions in leading morbidities and lead to greater improvements in the user's overall health and wellness as taught by Damani. Damani discloses identifying statistically significant changes in key health factors--such as oxygen consumption, resting metabolic rate and visceral fat--which have high correlations with reductions in leading morbidities and lead to greater improvements in the user's overall health and wellness. Combining incentives and insurance ratings to a policy holder and insurance premium adjustments based on claim data as taught by Turrentine with identifying statistically significant changes in key health factors which have high correlations with reductions in leading morbidities and lead to greater improvements in the user's overall health and wellness as taught by Damani is useful for policy holders as well as insurance companies in identifying what are the leading factors that may have a greater impact on the well being of a policy holder and as a consequence minimizing the risk of filing claims by targeting those factors.

Regarding claims 2 and 8 Turrentine, Pengetnze, Sawyer and Damani teach the invention as claimed and detailed above with respect to claims 1 and 7 respectively. Turrentine also teaches: 
wherein said wearable sensors comprise sensors worn on a body of a policy holder and sensors located near enough to said policy holder to detect actions of said policy holder.  (See at least [0020] via: “… the personal health monitoring sensors 104 may include any existing or future devices capable of detecting, collecting, storing, transmitting, and/or displaying data related to the personal health of a policy holder, and may, for example, be wearable, implantable, ingestible, hand-held…”) 

Regarding claims 3 and 9 Turrentine, Pengetnze, Sawyer and Damani teach the invention as claimed and detailed above with respect to claims 1 & 2 and 7 & 8 respectively. Turrentine also teaches: 
wherein said wearable sensors comprise at least one of smartphones and smart watches.  (See at least [0022] via: “… the personal health monitoring sensors 104 may be pedometers, smart watches, electronic fitness bracelets, mobile phones with motion sensors…”)

Regarding claims 4 and 10 Turrentine, Pengetnze, Sawyer and Damani teach the invention as claimed and detailed above with respect to claims 1 and 7 respectively. Turrentine also teaches: 
comprising validating said health improvement plan at regular intervals, said validating comprising comparing an output of said gathering for said particular policy holder on recently gathered data to an expected outcome for said particular policy holder.  (See at least [0043] via: “…continues to receive the personal health data generated by the one or more sensors (block 212). The personal health data may be received continuously or periodically over the specified time period…”;  in addition see at least [0044] via: “…determines if the participating policy holder has achieved the target goal over the specified time period (block 214). The method 200 may analyze the personal health data received at the block 212 with the baseline personal health data received at the block 204 to determine whether the baseline health condition of the participating policy holder has been improved or maintained by the current health condition of the participating policy holder over the specified time period...”)

Regarding claims 5 and 11 Turrentine, Pengetnze, Sawyer and Damani teach the invention as claimed and detailed above with respect to claims 1 & 4 and 7 & 10 respectively. Turrentine also teaches: 
wherein said validating comprises using said health outcome model on said recently gathered data to generate new probabilities of health outcomes.  (See at least [0045] via: “…may compare the personal health data received at the block 212 with the baseline personal health data to determine whether a certain risk associated with the baseline health condition of the participating policy holder has been reduced if the target goal was set to reduce the certain risk…”) 

Regarding claims 6 and 12 Turrentine, Pengetnze, Sawyer and Damani teach the invention as claimed as detailed above with respect to claims 1 and 7 respectively.  Nevertheless Turrentine and Harris are silent with respect to the following claim that is taught by Sawyer:
wherein said plurality of policy holders are within the range of 60 - 80 years of age. (See at least [0060] via: “…Covered Person refers to the person or persons upon whose lives the benefits of the rider are based. Covered Persons are selected at rider issue … and may be subject to age requirements (e.g., must be between age 60 and 80 on the Rider Effective Date)…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Turrentine to incorporate the teachings of Sawyer because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Turrentine’s teaching regarding an insurance method and computer system that provides incentives and insurance ratings to a policy holder, could be modified to include Sawyer’s teaching providing the issuing and administering of a variable annuity product for covered person(s)  within a certain age range such that long term insurance policy is provided to only a restricted age spread of policy holders.

Response to Arguments
Applicant's arguments filed 10/2/2022 have been fully considered but they are not persuasive.  

Applicant amended independent claims 1, & 7 as posted in the above analysis with additions underlined and deletions as 

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 101:
Regarding Step 2A (Prong 1)
The Applicant argues that after the amendments the independent claims now recites a model-based method to propose change suggestions rather than an insurance policy, health plan or either, which may be useful for an insurance company, but it is not a method of insurance (i.e. it does not describe how to underwrite insurance or how to finance such insurance). It just gives information about what change would be good for a policy holder. As a consequence the Applicant argues that independent claims 1 and 7 now recite functionality that is significantly more than an abstract idea.
The Examiner disagrees. Amending the claim to recite a model-based method to propose change suggestions rather than an insurance policy, health plan or either which gives information about what change would be good for a policy holder rather than describe how to underwrite insurance or how to finance such insurance does not alter the fact that the invention remains an abstract idea  since the invention belongs to certain methods of organizing human activity under fundamental economic principles or practices (including insurance and mitigating risk) as it recites health management of policy holders to reduce risk of long term disability and reduce risk for need for long term care (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea. In reaching this conclusion the Examiner highlights the following: 
 According to the specification, “[0004] Long term care insurance (LTCI) is a relatively new type of insurance that covers the costs of nursing home care and/or long-term care at home. It is typically activated when policy holders become incapacitated in some way but either don't need or don't want to move out of their home in order to receive the care they need. [0005] LTCI insurance is expensive and open-ended, as some of the policy holders will need the care for an extended period of time. [0006] There is therefore provided, in accordance with a preferred embodiment of the present invention, a method for health management for policy holders to reduce disability in a long term. The method includes gathering data about a plurality of policy holders from at least two of: medical records; wearable sensors; questionnaires about lifestyles; direct observations by professionals; family and caregivers; and third party data sources; using a health outcome model on the gathered data to generate probabilities of health outcomes; the prediction algorithm using previously determined impact coefficients generated to determine the need for long term care in a near term; filtering the probabilities to generate risk factors for a particular policy holder; and combining the risk factors with the gathered data and current incentive options to generate a health improvement plan for the particular policy holder.”
The Examiner interprets the specification as describing the invention to be related to a method for health management of policy holders in order to reduce disability in the long term, which is closely linked to reducing the cost and risk of expensive long term care insurance. In addition to the recitation of the specification the title of the invention: “Population Health Management to reduce Need for Long Term Care”, adds further confirmation to the Examiner’s assertion that the invention belongs to the grouping of certain methods of organizing human activity under fundamental economic principles or practices (including insurance and mitigating risk) as it recites health management of policy holders to reduce risk of long term disability and reduce risk for need for long term care. Accordingly, the claims recite an abstract idea.

Regarding Step 2A (Prong 2) and 2B
the Applicant argues that independent claims 1 and 7 now recite functionality that is significantly more than an abstract idea and hence the 101 rejection should be withdrawn.             
The Examiner disagrees.  Claim 1 recites: “method implemented on a computing device having a processor in communication with an external data gatherer“; “from at least wearable sensors, said processor“; “from mobile devices, said processor“; and claim 7 recites: “having a processor“; “a storage unit to store”;  amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). There is no technological improvement claimed.
Furthermore  Claims 1 and 7 recite: claims 1 and 7 recite: “gathering current observation data about a plurality of gathering data about at least living environment and home environment of said Accordingly the claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. In order for the claim to integrate the abstract idea into a practical application an innovative technological improvement should be shown. That is not the case. Furthermore, the additional insignificant extra solution activities recited specific to gathering data can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible. 

In conclusion, in spite of applicant’s amended claims, they remain patent-ineligible because the claimed invention is directed to an abstract idea without significantly more as it belongs to certain methods of organizing human activity under fundamental economic principles or practices (including insurance and mitigating risk) as it recites health management of policy holders to reduce risk of long term disability and reduce risk for need for long term care. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claims remain rejected under 35 USC §101.   

In response to applicant's arguments regarding rejection under 35 U.S.C § 103:
The Applicant argues that Turrentine fails to teach "said processor determining which change in at least one of said features is most likely to reduce probabilities". In other word the Applicant argues that the present invention does not use a goal set by the policy holder, but one found by the model. The Examiner disagrees. The Applicant quotes Turrentine paragraph [0007] as reciting: "a target goal set by the individual insurance policy holder" to prove the discrepancy. The Applicant fails to read that Turrentine recites the above as an alternative. See at least [0007] via: “…A computer-implemented method of encouraging low-loss personal health behaviors may include determining, via a computer, if an individual insurance policy holder has opted to participate in an incentives program. In response to determining that the individual insurance policy holder has opted to participate in the incentives program, the method may receive via a computer, baseline personal health data that indicates a baseline personal health condition of the individual insurance policy holder”. The Examiner interprets Turrentine as reciting that the overall goal is driven by the incentives program which is then applied to the individual policy holder. The Examiner also points out Turrentine [0031], [0032], [0033] where the data from the individual policyholder is compared to an implicit “goal” or data stored in the correlation data repository 124 as determined by the incentives program in order to determine the risk level to the insurance posed by the individual policy holder.  
The Applicant argues that Turrentine only looks at medical data related to the policy holder's goal rather than looking together to a wide range of data such as medical data, living data, environment data and claim data. The Examiner disagrees. Although Turrentine does look at medical data as recited in [0023] via: “…the personal health monitoring sensors 104 may be medical devices such as blood biometric analyzers (e.g., a blood glucose meter) used to measure biometric marker levels in the blood such as cholesterol levels, blood glucose levels, nutrient levels, etc., or electromyography devices used to measure electrical activities in the muscles to analyze biomechanics…”; Turrentine also looks at other factors such as environmental ones as recited by Turrentine [0023] via: “…Additional examples of the personal health monitoring sensors 104 may include temperature sensors, humidity sensors, etc., used to measure other factors such as environmental factors that may affect the health or wellness condition of the policy holders 102A-102C…”; in addition to Turrentine [0022] that looks at fitness activity via: “…the personal health monitoring sensors 104 may be pedometers, smart watches, electronic fitness bracelets, mobile phones with motion sensors, etc., used to measure various fitness activities carried out by the policy holders 102A-102C such as walking, running, biking, swimming or weight training. Devices that measure fitness activities may also include electronic devices attached to exercise or recreational equipment such as a bike…”
The Applicant argues that the invention’s method is progressive starting with determining feature changes for a population of policy holders, followed by the generation of probabilities of health outcomes for a set of policyholders in an age range which is then filtered for the particular policy holder which is not taught by Turrentine that does not have such a progression and is just concerned about the individual policyholder. The Examiner disagrees. Turrentine looks at data about a population of policyholders which is then compared to an individual policyholder in order to determine risks pertaining to an individual policyholder as recited by Turrentine [0031] via: “…the insurance server 120 may be configured to provide insurance ratings to the policy holder. To do so, the insurance server 120 uses data stored in the correlation data repository 124, which may include one or more data correlation models 124A, to determine data correlations between (a) usage patterns of the personal health monitoring sensors 104, and/or patterns relating to personal health or wellness conditions monitored by the sensors 104, and (b) chances of incurring recognizable losses under a policy holder's policy. The insurance server 120 may analyze data (e.g., the data 122A) stored in the personal health data repository 122 using one or more of the data correlation models 124A in order to determine a risk rating, or a parameter corresponding to a risk rating (e.g., a change in an insurance premium)…”; in addition to Turrentine [0032] via: “…an active lifestyle data correlation model (e.g., stored as one of the data correlation models 124A) in the correlation data repository 124 may be used. For example, the insurance server 120 may compare the number of steps that a policy holder has walked in a given day as determined based on data received from a pedometer that the policy holder is using and stored in the personal health data repository 122 as the data 122A. The active lifestyle data correlation model may identify one or more ranges of steps (e.g., 0-2000 steps, 2001-4000 steps, etc.), and determine a risk indicator that the active lifestyle data correlation model indicates as being associated with the range that matches the data 122A. To this end, each step range may correspond to an indicator of loss likelihood. The insurance server 120 may then determine an insurance premium adjustment that corresponds to the identified risk indicator, such as a discount (e.g., 5%, 10%, etc.) if the policy holder is identified to lead an active lifestyle…”; in addition to Turrentine [0033] via: “…the data 122A in the personal health data repository 122 may include data collected while monitoring a policy holder's sleep pattern over time as received from a sleep monitoring device that the policy holder is using. A sleep pattern data correlation model (e.g., stored as one of the data correlation models 124A) in the correlation data repository 124 may indicate that a lack of sleep or a persistently low level of sleep over time corresponds to a poor state of health that can lead to a high-risk of loss. Thus, by comparing the data 122A to the sleep pattern data correlation model, the insurance server 120 may determine an appropriate risk of loss and/or insurance premium adjustment…”. 
Finally the Applicant argues that the only motivation to combine Turrentine, Pengetzne and Sawyer is hindsight and therefore should not be combined. The Examiner disagrees that hindsight arguments were used for the combination of Turrentine with Pengetnze, and for the combination of Turrentine with Sawyer. 
The motivation for combining Turrentine with Pengetnze is as follows:
Turrentine discloses a probabilistic model that provides incentives and insurance ratings to policy holders built from features based on claim data built from previous observation of a plurality of long term care policy holders…[0036], [0051]-[0056], in addition to insurance premium adjustments based on claim data [0058], that may include long-term care insurance . However Turrentine is silent in the assignment, identification and prediction of high risk patients as disclosed by Pengetnze. It would have been obvious to one of ordinary still in the art to include within the probabilistic model of Turrentine that provides incentives and insurance ratings to policy holders, a predictive model of high risk patients as disclosed by Pengetnze, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The advantage of such combination would result in a more robust model where records of high risk policy holders are identified, leading to more precise ratings to policyholders. 
 The motivation for combining Turrentine with Sawyer is as follows:
Turrentine discloses a probabilistic model that provides incentives and insurance ratings to policy holders built from features based on claim data built from previous observation of a plurality of long term care policy holders…[0036], [0051]-[0056], in addition to insurance premium adjustments based on claim data [0058], that may include long-term care insurance . However Turrentine is silent regarding the issuing and administering of a variable annuity product for policy holders within a certain age range. It would have been obvious to one of ordinary still in the art to include within the probabilistic model of Turrentine that provides incentives and insurance ratings to policy holders, the issuing and administering of a variable annuity product for policy holders within a certain age range as disclosed by Sawyer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The advantage of such combination would result in a more robust model such that long term insurance policies are provided to only a restricted age spread of policy holders.
 
In conclusion the Amendment filed 10/2/2022 has been entered. Applicant’s independent claim 1 and 7 and the respective dependent claims 2-6 and 8-12 remain patent-ineligible under 35 USC §101 because the claimed invention is directed to an abstract idea without significantly more in addition to remaining patent-ineligible under 35 USC §103 as taught by prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE L MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisory patent examiner, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/
Examiner, Art Unit 3697

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697